United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-2178
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                   Rodney Lee Hunt

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                     for the Northern District of Iowa - Central
                                   ____________

                            Submitted: February 18, 2022
                               Filed: March 9, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Rodney Hunt appeals after the district court1 revoked his supervised release and
sentenced him to 24 months in prison and 6 months of supervised release. On appeal,
Hunt argues that the district court relied on a mistake of fact in setting his sentence.


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
       Upon careful review, we conclude that--while the district court referred to the
3-year supervised release term Hunt was serving as a 5-year term--the record
indicates that the revocation sentence was based on the aggravating and mitigating
factors the court discussed in depth, rather than the length of Hunt’s prior term of
supervised release. See United States v. Moore, 565 F.3d 435, 437 (8th Cir. 2009)
(unobjected-to procedural sentencing error is reviewed under plain error standard);
United States v. Chauncey, 420 F.3d 864, 878 (8th Cir. 2005) (where the effect of the
error on the result in the district court is uncertain, indeterminate, or speculative, the
appellant has not met his burden of showing a reasonable probability that the result
would have been different but for the error).

      Accordingly, we affirm.
                     ______________________________




                                           -2-